Citation Nr: 0631337	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  02-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for tinnitus, now rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision.  The veteran 
testified before the Board in March 2003.  In November 2002 
and January 2004, the Board remanded the case.  In a May 2005 
decision, the Board noted that this issue had been stayed 
pending resolution of a related case in the appellate courts.  
The case is now ready for disposition.


FINDINGS OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6260 (1998-2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus.  
The RO denied the veteran's request because there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear under 38 C.F.R. § 4.87, DC 6260.  
The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the law, as 
mandated by statute, and not the evidence, is dispositive of 
the claim, VA's duties to notify and to assist the appellant 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

The veteran has also argued that he is entitled to an 
increased rating for tinnitus on an extraschedular basis.  In 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005).  
However, the facts of this case do not show that the service-
connected tinnitus has resulted in marked interference with 
the veteran's employment or requires frequent periods of 
hospitalization.  At a March 2003 hearing, he essentially 
testified that his tinnitus interfered with his ability to 
sleep restfully.  The evidence does not show that the 
disability at issue has resulted in unusual disability or 
impairment that renders the schedular criteria and/or degrees 
of disability contemplated in the relevant diagnostic code to 
be impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


